Citation Nr: 0810062	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  01-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a cardiac pacemaker 
implantation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The RO's May 1999 rating decision granted an increased 
disability rating of 100 percent, effective from January 20, 
1999 to March 31, 1999, followed by a 10 percent disability 
rating, effective from April 1, 1999, for the veteran's 
service-connected cardiac pacemaker implantation.  In October 
1999, the veteran filed a notice of disagreement with this 
decision.  Later that same month, the RO issued a statement 
of the case.  In December 2000, a supplemental statement of 
the case was issued by the RO, and in January 2001, the 
veteran filed a timely substantive appeal.

In September 2002, the Board remanded this matter for the RO 
to schedule the veteran for his requested hearing before the 
Board.  In April 2003, the veteran testified at a 
videoconference hearing at the RO before the Board.

During the course of this appeal, the RO issued a June 2005 
rating decision which granted a 100 percent disability rating 
for the veteran's cardiac pacemaker implantation from August 
11, 2004 to October 31, 2004, followed by a 10 percent 
disability rating, effective from November 1, 2004.  In 
December 2003, and again in November 2006, the Board remanded 
this matter for additional development, which has since been 
completed.
 

FINDINGS OF FACT

The veteran's cardiac pacemaker implantation has been 
manifested by no more than four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by echocardiogram (ECG) or Holter 
monitor; a workload of approximately 10 metabolic equivalents 
(METs) results in dyspnea, angina, dizziness, or syncope; and 
no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), ECG, or x-ray examination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a cardiac pacemaker implantation have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§4.104, 
Diagnostic Codes 7010, 7011, 7015, 7018 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  Where, as here, the 38 U.S.C.A. § 5103(a) notice 
was not mandated at the time of the initial rating decision, 
the RO did not err in not providing such notice.  Letters 
sent by the RO after the initial rating decision, dated in 
March 2001, November 2002, May 2004, and December 2006, 
notified the veteran as to the requirements needed to satisfy 
his claim for an increased disability rating for his cardiac 
pacemaker implantation.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  

The December 2006 letter from the RO notified the veteran of 
effective dates and the assignment of disability evaluations.  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against an increased 
evaluation for his service-connected cardiac pacemaker 
implantation.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Vazquez-Flores, slip op. at 5-6. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2004 and December 2006.  These letters informed the veteran 
of the evidence required to substantiate his claim and of and 
of his and VA's respective duties for obtaining evidence.  
The December 2006 letter specifically requested evidence 
showing the impact of the veteran's condition and symptoms on 
his employment.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

Even if the May 2004 and December 2006 VCAA letters were 
found not to meet the requirements of Vazquez-Flores, thereby 
creating a presumption of prejudice, this presumption has 
been overcome for the reasons discussed below.  In this case, 
the veteran was provided with the requirements of the 
specific statutes used in evaluating his condition in the 
Board's December 2006 remand.  Accordingly, the veteran can 
be expected to understand what was needed to support his 
claim.  

Moreover, his statements and testimony submitted in support 
of his claim demonstrate his having actual knowledge in 
understanding that he needs to be worse to support his claim.  
Through his statements and testimony, the veteran indicated 
that his pacemaker and heart medications have not taken care 
of erratic heart rate and that it has left him feeling week 
and easily fatigued.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was provided with 
multiple VA examinations to ascertain the severity of his 
cardiac pacemaker implantation.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the veteran was granted service connection for 
cardiac pacemaker implantation by a May 1998 rating decision.  
The RO assigned a noncompensable disability rating, effective 
October 1, 1997; a 10 percent disability rating, effective 
from January 21, 1998; a 100 percent disability rating, 
effective from January 28, 1998; and a 10 percent disability 
rating, effective April 1, 1998.

In April 1999, the veteran filed his current claim seeking a 
disability rating in excess of 10 percent for his service-
connected cardiac pacemaker implantation.  On his claim form, 
VA Form 21-4138, he indicated that he was now being treated 
with beta blockers for this condition.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran is shown to have initially received a cardiac 
pacemaker implantation in May 1998.  An ECG, performed in 
June 1998, noted findings of a normal left ventricular 
systolic function, with a calculated ejection fraction of 
57.8 percent.  X-ray examination of the chest, performed in 
January 1999, revealed the heart to be within the upper 
limits of normal in size.  An EKG, performed in February 
1999, noted findings of a normal sinus rhythm and rate, and 
possible left atrial enlargement.  X-ray examination of the 
chest, performed in October 2000, revealed the heart to be of 
normal size.  A treatment report, dated in February 2001, 
noted the veteran's complaints of intermittent "heart 
racing" episodes occurring approximately three times a week, 
and lasting approximately one minute for the past two years.  
The veteran denied any associated chest pain, shortness of 
breath, dizziness, syncope, diaphoresis, or numbness.  A 
statement from the veteran, dated in April 2001, noted that 
his pacemaker implantation had tremendously cut down on his 
active lifestyle.  

A VA examination for arrhythmias was conducted in August 
2001.  The report noted the veteran's history of pacemaker 
implantation in January 1998.  For the past year, the veteran 
reported having occasional palpitations associated with 
occasional nausea, shortness of breath, and light-headedness.  
He indicated that this occurred about once or twice per week, 
and that it was addressed by placing the veteran on beta 
blocker therapy.  The veteran also reported occasional chest 
pain with exertion.  Physical examination revealed the 
veteran's blood pressure to be 115/75.  His heart had an 
irregular rhythm without any murmurs or rub.  There was no 
apical displacement, and no parasternal heaves.  The report 
concluded with an impression of history of arrhythmia and 
status post pacemaker implantation.

In April 2003, a videoconference hearing was conducted before 
the Board.  At the hearing, the veteran testified that his 
pacemaker causes his heart to start racing at times for no 
particular reason.  

An ECG, performed in December 2004, revealed that the left 
ventricle was normal in size with mild concentric hypertrophy 
and preserved global systolic function.  The report also 
noted an estimated left ventricle ejection fraction of 50 to 
55 percent.  

In December 2004, a VA examination of the heart was 
conducted.  The VA examiner noted that the veteran's claims 
folder had been reviewed.  The examination report noted that 
an exercise stress test performed in March 2001 was normal.  
The December 2004 VA examination report, as well as the 
report of the March 2001 exercise test, failed to list the 
specific METs results.  The report also noted findings of an 
ECG, performed December 8, 2004, which revealed an ejection 
fraction of 55 percent with mild mitral regurgitation in an 
otherwise normal study.  The report concluded with an 
assessment of history of sick sinus syndrome with predominant 
bradycardia and syncope adequately treated with permanent 
pacemaker insertion; and normal exercise test and normal 
METs.

A treatment record, dated in August 2005, noted that the 
veteran underwent a second exercise stress test.  The report 
concluded with a summary of "normal".  However, the report 
of this procedure failed to express the specific METs from 
this examination.

In December 2006, the veteran underwent an ECG examination 
which revealed left atrial enlargement, mild; normal left 
ventricle systolic function; normal size of aortic root; 
normal morphology of four cardiac valves; normal right 
ventricle systolic function; no valvular flow abnormalities, 
and a calculated ejection fraction of 53 percent.

In January 2007, a VA examination of the heart was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder in detail.  The examination report noted that 
the veteran underwent placement of a cardiac pacemaker in 
January 1998, and that it was subsequently surgically moved 
to a new position one year later.  The veteran indicated that 
he continued to have "heart fluttering" until another 
pacemaker was inserted in August 2004.  Physical examination 
of the heart revealed regular rhythm and rate.  The VA 
examiner further noted that the veteran denied angina, 
dizziness, or syncope.  He reported fatigue at rest and 
complained of exertional dyspnea when climbing stairs.  The 
VA examiner estimated that the veteran would develop dyspnea 
at 10 METs.  The VA examiner further noted that the veteran 
had not had congestive heart failure, and there is no 
evidence of cardiac hypertrophy or dilation on ECG 
examination.  


The veteran's service-connected cardiac pacemaker 
implantation is rated as 10 percent disabling pursuant to 
Diagnostic Code 7018, used in rating implantable cardiac 
pacemakers.  38 C.F.R. § 4.104, Diagnostic Code 7018.  A 100 
percent rating is warranted for two months following hospital 
admission for implantation or reimplantation, and thereafter 
this disorder is evaluated as supraventricular arrhythmias, 
ventricular arrhythmias, or atrioventricular block at a 
minimum of 10 percent disability evaluation.  See Id.; see 
also 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011, 7015 
(2007).

Under Diagnostic Code 7010, a 10 percent rating is assigned 
for supraventricular arrhythmias manifested by permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes/year of paroxysmal atrial fibrillation, or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year documented by ECG 
or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, and a 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator in place or (2) chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011.

Under Diagnostic Code 7015, concerning atrioventricular 
block, a 10 percent evaluation is warranted in cases where a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication or a pacemaker is required.  The 
next highest rating, a 30 percent evaluation, is appropriate 
in cases where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 
percent evaluation contemplates more than one episode of 
acute congestive heart failure in the past year; a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7015.

After reviewing the veteran's claims folder, the Board finds 
that the evidence of record does not support a rating in 
excess of 10 percent for service-connected cardiac pacemaker 
implantation.  Specifically, the Board finds that the 
veteran's cardiac pacemaker implantation has been manifested 
by no more than four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor; a workload of approximately 10 METs 
resulting in dyspnea, angina, dizziness, or syncope; no 
evidence of cardiac hypertrophy or dilation on EKG, ECG, or 
x-ray examination; and a left ventricular dysfunction with an 
ejection fraction in excess of 50 percent.  Accordingly, 
entitlement to an increased disability rating for the 
veteran's service-connected cardiac pacemaker implantation is 
not shown.  38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011, 
7015

The December 2004 ECG report included findings that the 
veteran's left ventricle was normal in size with mild 
concentric hypertrophy and preserved global systolic 
function.  Hypertrophy is "the enlargement of an organ or 
part due to the increase in size of the cells composing it; 
the overgrowth meets a demand for increased functional 
activity."  McIntosh v. Brown, 4 Vet. App. 553, 556 (1993).  
This finding, however, is addressed by subsequent VA 
examinations of the heart.  Specifically, the December 2004 
VA examination of the heart described the findings on the 
December 2004 ECG as essentially a normal study.  Moreover, 
the VA examiner, who conducted the veteran's most recent VA 
examination of the heart, concluded that there is no evidence 
of cardiac hypertrophy or dilation on ECG examination.  Under 
these circumstances, the Board finds that there is no 
evidence of cardiac hypertrophy shown in the record. 

In reaching its decision herein, the Board notes that the 
veteran has previously been granted 100 percent disability 
ratings, from January 20, 1999 to March 31, 1999 and form 
August 11, 2004 to October 31, 2004.  Thus, a higher rating 
is not warranted as a consequence of the veteran's pacemaker-
related surgeries conducted on January 20, 1999 and August 
11, 2004.  See 38 C.F.R. § 4.104, Diagnostic Code 7018 (100 
percent rating is warranted for two months following hospital 
admission for implantation or reimplantation.).  In addition, 
the RO, in its unappealed June 2005 decision, has already 
granted service connection at a 10 percent disability rating 
for the veteran's post-surgical scar, pacemaker pocket, left 
chest, effective from August 11, 2004.  Finally, the veteran 
has also been granted service connection for left median 
nerve impairment (minor side) associated with cardiac 
pacemaker implantation and limitation of motion of the left 
arm (minor side) associated with cardiac pacemaker 
implantation, both of which have been rated separately as 10 
percent disabling.

In support of the veteran's claim, the veteran's 
representative has argued that the veteran's relatively young 
age to require a pacemaker should be considered in rating his 
disability.  However, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Because the preponderance of the evidence of record does not 
meet the criteria for a rating in excess of 10 percent for 
the veteran's service-connected cardiac pacemaker 
implantation at any time other than those periods previously 
granted by the RO, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 10 percent for a cardiac 
pacemaker implantation is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


